In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Ruditzky, J.), dated February 27, 2007, which, in effect, granted the motion of the defendant 530 W 28th Street, L.E, doing business as Crobar, inter alia, to compel the plaintiff to appear for an independent medical examination by an ophthalmologist.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Our decision and order on a companion appeal from an order of the Supreme Court, Kings County, granting the motion of the defendant 530 W 28th Street, L.E, doing business as Crobar, for summary judgment dismissing the complaint in this case (see Logan v 530 W. 28th Street, L.P., 48 AD3d 431 [2008] [decided herewith]), renders this appeal academic. Ritter, J.P., Miller, Dillon and Angiolillo, JJ., concur.